The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (apparatus) and Species A (fig 2), drawn to claims 1-8, in the reply filed on 11/30/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimoto et al (US 2005/0042881).
Regarding claim 1:
	Nishimoto teaches a susceptor (susceptor, 7) [fig 6A-6B & 0058], comprising: a base (support, 21) [fig 6A-6B & 0058]; a substrate placing member (electrostatic chuck layer, 3) provided on the base (21) [fig 6A-6B & 0058]; a bonding layer (junction layer, 70) configured to bond (bond together) the base (21) and the substrate placing member (3) [fig 6A-6B & 0058]; and a protection member (soft coating layer, 71) disposed in a space which an outer peripheral surface of the bonding layer faces (see fig 6A-6B) and allowed to deactivate a radical while having gas permeability (fluoric resin reacts with active species) [fig 6A-6B & 0058-0059].
Although taught by the cited prior art, the claim limitations “allowed to deactivate a radical while having gas permeability” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. Specifically, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, because the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 2:

Regarding claim 5:
Nishimoto teaches the protection member (71) is made of a fluorine containing resin material (fluoric resin) [fig 6A-6B & 0058-0059]. 
Regarding claim 6:
Nishimoto teaches the protection member (71) has elasticity (may be made of an elastic body) [fig 6A-6B & 0058-0059, 0068].
Although taught by the cited prior art, the claim limitations “wherein the protection member has elasticity in which the protection member extends and contracts in a direction in which thermal expansion or thermal contraction of the base and the substrate placing member is absorbed” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. Specifically, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, because the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 7:

Regarding claim 7:
Nishimoto teaches a substrate processing apparatus (processing apparatus) [fig 1 & 0029], comprising: a processing chamber (vacuum chamber, 1) in which plasma is formed [fig 1 & 0029]; and the susceptor (7) as claimed in claim 1 (see rejection of claim 1 set forth above), and disposed in the processing chamber (see fig 1) [fig 1 & 0029].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2005/0042881) as applied to claims 1-2 and 5-8 above, and further in view of Xu et al (US 2016/0379806).
The limitations of claims 1-2 and 5-8 have been set forth above.
Regarding claims 3-4:

	Xu teaches a protection member (115) is made of a fabric material or a sponge (may comprise strengthening additives, such as fibers or particles) [fig 1 & 0036]; and wherein the protection member (115) is made of a mesh, an non-woven fabric, a twisted thread or a woven fabric (may comprise strengthening additives, such as fibers or particles) [fig 1 & 0036].
	Nishimoto and Xu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the protection member of Nishimoto to include the materials of Xu for enhanced mechanical properties [Xu – 0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh et al (US 2004/0134618) and Nozawa (US 2006/0175772) teach a protection member [fig 2 and 8, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718